         Case 1:20-mc-00182-VEC Document 21 Filed 06/25/20 Page 1 of 3


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
                                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 06/25/2020

In re Application of
YS GM MARFIN II LLC;
YS GM MF VII LLC;                                                     Case No. 20-mc-00182
YS GM MF VIII LLC;
YS GM MF IX LLC;
YS GM MF X LLC.


For an Order to Conduct Discovery for
Use in Foreign Proceedings



         [PROPOSED] ORDER GRANTING FIFTH EX PARTE APPLICATION
                FOR ASSISTANCE PURSUANT TO 28 U.S.C §1782


       THIS CAUSE came before the Court upon the Fifth Ex Parte Application for Assistance

Pursuant to 28 U.S.C. § 1782 filed by YS GM MARFIN II LLC; YS GM MF VII LLC; YS GM

MF VIII LLC; YS GM MF IX LLC; and YS GM MF X LLC (collectively, the “Applicants”). The

Court, having considered the Section 1782 Application and supporting materials, and otherwise

being fully advised in the premises, finds as follows:

       A.      Applicants have met the requirements for granting the requested judicial assistance

under 28 U.S.C. § 1782.

       B.      For purposes of the instant Application, the Court finds that the Applicants seek

documentary evidence from Mashreq Bank PSC and Habib American Bank, which reside or are

found in the Southern District of New York.

       C.      The documentary evidence sought through this Application is for use in (i) a civil

proceeding commenced by Applicant YS GM MF VIII LLC, which is pending before the

                                                 1
         Case 1:20-mc-00182-VEC Document 21 Filed 06/25/20 Page 2 of 3



Commercial Court of Malaya at Kuala Lumpur, Malaysia; (ii) a civil proceeding commenced by

Applicants before the Commercial Court of London, England (together the “Pending

Proceedings”); and (iii) other contemplated proceedings outside of the United States arising out of

or in relation to the underlying facts set forth in the Application and supporting materials that are the

subject of the foreign proceedings, including, but not limited to, proceedings related to Applicants’

collection of a debt against the borrowers and guarantors originated from five loan agreements and

against transferees of proceeds of the sale of vessels that were beached or scrapped irrespective to

Applicants’ mortgages (the “Contemplated Proceedings”, and together with the Pending

Proceedings, the “Pending and Contemplated Proceedings”).

        D.      Further, as claimants in the Pending Proceedings and putative claimants in the

Contemplated Proceedings, each of the Applicants are an interested person within the meaning of

28 U.S.C. § 1782.

        E.      The discretionary factors, as described by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weigh in favor of granting the

requested assistance.

        F.      More particularly: (1) Mashreq Bank PSC and Habib American Bank are not

parties to the proceedings in Malaysia or England and are not expected to become parties thereto;

thus, the need for this discovery is more apparent; (2) there is no indication that the Malaysian or

English courts would not be receptive to U.S. federal-court judicial assistance as requested in the

Application; (3) the Application does not conceal an attempt to circumvent Malaysian or English

proof-gathering restrictions; and (4) the Application seeks discovery that is not unduly intrusive

or burdensome as the Application requests evidence of Mashreq Bank PSC and Habib American




                                                   2
          Case 1:20-mc-00182-VEC Document 21 Filed 06/25/20 Page 3 of 3



Bank that is the type normally produced by corporate entities or persons during litigation and has

been the subject of prior Orders of this Court from Applicants.

         Accordingly, it is hereby ORDERED and ADJUDGED as follows:

         1.    The Application is GRANTED.

         2.    Any discovery taken pursuant to this Order, including related motion practice, shall

be governed by the Federal Rules of Civil Procedure.

         3.    Applicants are authorized to issue and serve subpoenas on Mashreq Bank and

Habib American Bank in substantially similar form to the forms attached to the Application.

Applicants are further authorized to issue and serve additional follow up subpoenas on Mashreq

Bank and Habib American Bank as may be necessary to obtain the documentary and testimonial

evidence for use in the Pending and Contemplated Proceedings.

         4.    Mashreq Bank PSC and Habib American Bank are ordered to preserve all relevant

and potentially relevant evidence in its possession, custody or control until further order of this

Court.

         5.    Nothing in this Order should be construed to prevent or otherwise foreclose the

Applicants from seeking modification of this Order or leave of Court to serve any additional

subpoena on a person or entity.

         6.    Nothing in this Order should be construed to prevent or otherwise foreclose

any interested party from filing a timely motion to quash a subpoena issued by the Applicants.

                                  25th
         IT IS SO ORDERED, this ____                June
                                     ____ day of _____ _______, 2020.


                                      _______________________________________
                                      UNITED STATES DISTRICT COURT JUDGE



                                                3
